Case 3:19-cr-00029-AET Document 17 Filed 03/04/19 Page 1 of 2 Page|D: 163

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

Hon. Anne E. Thompson
v.

criminal No. 19-029 (AET)
GEoRGE GILMORE

NOTICE OF MOTION TO EXCLUDE TESTIMONY BY DEFENDANT’S PROPOSED
EXPERT WITNESS

TO: Kevin H. Ma.rino, Esq.

Marino, Tortorella & Boyle, P.C.

437 Southern Boulevard

Chatham, New Jersey 07928-1488

Counsel for Defendant George Gilrnore

PLEASE TAKE NOTICE that on a date to be determined by the Court, as soon as
counsel may be heard, the United States, by and through its attorney, Rachael A. Honig,
Attomey for the United States acting under authority conferred by 28 U.S.C. § 515, Matthew J.
Skahill, Deputy U.S. Attomey, Jihee G. Suh, Assistant United States Attorney, and Thomas F.
Koelbl, Trial Attomey, U.S. Department of Justice-Tax Division, Will move before the

Honorable Anne E. Thompson, Senior United States District Judge, to exclude testimony by

Defendant’s proposed expert Witness.

Case 3:19-cr-OOO29-AET Document 17 Filed 03/04/19 Page 2 of 2 Page|D: 164

The United States Will rely upon oral argument and its memorandum of law, filed

herewith.

Dated: March 4, 2019

Respectfully submitted,

RACHAEL A. HONIG

Attomey for the United States
Acting Under Authority Conferred
by 28 U.S.C. § 515

/s/ Matthew J. Skahill

/s/ Jihee G. Suh
MATTHEW J. SKAHILL
Deputy U.S. Attomey
JIHEE G. SUH

Assistant U.S. Attomey

/s/ Thomas F. Koelbl

THOMAS F. KOELBL

Trial Attomey

U.S. Department of Justice-Tax Division

